Exhibit NEWS RELEASE For More Information Contact: Rodney L. Underdown (913-344-9395) Peggy Landon (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Continues Streak of Full-Year Earnings Improvement Fourth-Quarter Earnings Lower Due to Reduced Demand for Seasonal Deicing Products and Sulfate of Potash Specialty Fertilizer OVERLAND PARK, Kan. (February 8, 2010) – Compass Minerals (NYSE: CMP) reports the following results of its fourth-quarter and full-year 2009 operations: · Net earnings for the three months ended December 31, 2009, were $62.5 million, or $1.88 per diluted share, compared to $80.1 million, or $2.41 per diluted share, in the prior-year quarter.Excluding special items, net earnings for the fourth quarter of 2008 were $81.0 million, or $2.44 per diluted share. · For the sixth consecutive year, Compass Minerals posted record full-year earnings excluding special items.Net earnings for 2009 were $163.9 million, or $4.92 per diluted share, compared to $159.5 million, or $4.81 per diluted share, in 2008.Excluding special items from both years, 2009 net earnings were $166.9 million, or $5.01 per diluted share, compared to 2008 net earnings of $163.5 million, or $4.93 per diluted share. · The company’s full-year operating margin improved by five percentage points compared to 2008, reflecting strong pricing and stable costs. · Fourth-quarter sales were $312.2 million, compared to $388.3 million in the prior-year quarter, as the benefit of strong salt pricing was more than offset by the effects of significantly milder weather year over year in the company’s primary deicing markets and continued weak demand for potash fertilizers. · Fourth-quarter salt segment sales volumes declined 23 percent from the year-ago period, primarily due to lower weather-driven demand for deicing products.Improved pricing and similar per-unit costs year over year generated a four percentage point improvement in salt segment operating margin, with segment operating earnings of $92.5 million compared to $94.2 million in the 2008 quarter. Compass Minerals Page2of 11 · Fourth-quarter specialty fertilizer sales volumes rebounded 21 percent from third-quarter 2009 but were 31 percent below the prior-year quarter, consistent with the worldwide decline in potash fertilizer sales.Specialty fertilizer segment operating earnings were $12.6 million compared to $11.6 million in the third quarter and $36.6 million in the fourth quarter of 2008. “Winter weather variability is an ordinary part of our company and Compass Minerals’ rock salt mining costs are largely variable, giving us the flexibility to accommodate a wide range of weather outcomes.As a result, we were able to improve our salt segment operating margins despite milder weather year over year,” said Angelo Brisimitzakis, Compass Minerals president and CEO.“At the same time, we are encouraged by the near-term outlook for our specialty potash fertilizer segment.Sulfate of potash sales volumes were modestly higher than in the prior 2009 quarters, and we expect significantly stronger demand at attractive prices in the first quarter of 2010.” Financial Results (in millions except per-share data) Three months ended December 31, Twelve months ended December 31, 2009 2008 2009 2008 Sales $ 312.2 $ 388.3 $ 963.1 $ 1,167.7 Sales less shipping and handling (product sales) 232.4 283.3 713.8 826.6 Operating earnings 96.1 121.2 270.2 274.2 Operating margin 31 % 31 % 28 % 23 % Net earnings 62.5 80.1 163.9 159.5 Net earnings, excluding special items* 62.5 81.0 166.9 163.5 Diluted earnings per share 1.88 2.41 4.92 4.81 Diluted earnings per share, excluding special items* 1.88 2.44 5.01 4.93 EBITDA* 107.1 131.7 306.6 310.0 Adjusted EBITDA* 108.1 131.8 313.9 315.6 *These are non-GAAP financial measures.Reconciliations to GAAP measures of performance are provided in tables following this release. SALT SEGMENT Winter weather arrived very late in Compass Minerals’ primary deicing markets in North America and the U.K., generating lower-than-normal fourth-quarter demand for deicing products.By contrast, the company benefited from more-severe-than-normal winter weather in the 2008 quarter.This year-over-year weather variation drove a 14 percent reduction in fourth-quarter salt sales when compared to the prior year.Salt product sales, which exclude the cost of shipping and handling, declined by 9 percent to $206.1 million but operating earnings declined by only 2 percent to $92.5 million, reflecting improved pricing and consistent per-unit costs. Compass Minerals Page3of 11 Highway deicing average selling prices improved 8 percent over the 2008 quarter, consistent with the results of the annual bid process.Highway deicing sales volumes declined 25 percent due to the year-over-year differences in weather-driven demand, with the reduction slightly offset by improved demand for the rock salt used by chlor-alkali manufacturers. Milder winter weather also reduced demand for professional and consumer deicing products, driving an overall17 percent decline in consumer and industrial sales volumes compared to the 2008 quarter.Average selling prices for consumer and industrial products were up 12 percent over the 2008 period as a result of the company’s ongoing focus on maximizing the value of its consumer and industrial production, which continues to contribute to improved salt segment operating margins.The implementation of this strategy also contributed to the year-over-year reduction in sales volumes. Salt Segment Performance (in millions except for sales volumes and prices per short ton) Three months ended December 31, Twelve months ended December 31, 2009 2008 2009 2008 Sales $ 283.1 $ 328.0 $ 825.8 $ 923.3 Sales less shipping and handling (product sales) $ 206.1 $ 226.8 $ 586.2 $ 605.0 Operating earnings $ 92.5 $ 94.2 $ 232.4 $ 191.7 Operating margin 33 % 29 % 28 % 21 % Sales volumes (in thousands of tons): Highway deicing 3,127 4,154 9,608 12,237 Consumer and industrial 732 877 2,463 2,852 Total salt 3,859 5,031 12,071 15,089 Average sales price (per ton): Highway deicing $ 51.38 $ 47.53 $ 46.64 $ 43.57 Consumer and industrial $ 167.23 $ 149.03 $ 153.33 $ 136.82 Total salt $ 73.36 $ 65.22 $ 68.41 $ 61.19 For the full year, salt sales were $825.8 million compared to $923.3 million in 2008, reflecting the contrast between mild winter weather throughout 2009, which reduced sales volumes, and severe winter weather in 2008.However, 2009 salt operating earnings improved 21 percent over 2008 to $232.4 million, and the salt segment operating margin grew to 28 percent compared to 21 percent in 2008 due to price improvements, lower unit shipping and handling costs, and the ongoing stability of production costs. Winter Weather Effect Compass Minerals estimates that fewer than normal snowfall events throughout its service areas in the fourth quarter of 2009 reduced sales of highway, professional and consumer deicing products by approximately $26 to $30 million and decreased operating earnings by approximately $13 to $16 million compared to a normal-weather fourth quarter.By contrast, above-average Compass Minerals Page4of 11 deicing demand in the 2008 quarter benefited sales by an estimated $45 million to $50 million and increased fourth-quarter operating earnings by approximately $16 million to $18 million. Estimate of Effect of Weather on Salt Segment Performance (in millions) Three months ended December 31, Twelve months ended December 31, 2009 2008 2009 2008 Favorable (unfavorable) to normal weather: Sales ($26) to ($30) $45 to $50 ($30) to ($40) $85 to $95 Operating earnings ($13) to ($16) $16 to $18 ($14) to ($18) $26 to $30 Winter weather was also milder than normal in the first quarter of 2009.The effects of mild weather on first- and fourth-quarter deicing demand resulted in an estimated $30 million to $40 million reduction of full-year sales and an estimated $14 million to $18 million reduction of operating earnings compared to a normal-weather year.Conversely, first-quarter and full-year 2008 sales and earnings benefited from significantly more-severe-than-normal winter weather. SPECIALTY FERTILIZER SEGMENT Specialty fertilizer sales declined to $26.3 million in the fourth quarter from $57.8 million in the prior year, product sales were $23.5 million compared to $54.0 million in the 2008 quarter, and operating earnings were $12.6 million, down from $36.6 million in 2008, as growers and retailers continued to postpone potash nutrient purchases.The company sold 41,200 tons of specialty fertilizer in the fourth quarter, which was the highest quarterly sales volume of 2009, though below the 59,300 tons sold in the 2008 quarter.Average selling prices in the 2009 quarter were $640 per ton compared with $975 in the prior-year quarter and $706 per ton in the prior quarter. Specialty Fertilizer Segment Performance (in millions except for sales volumes and prices per short ton) Three months ended December 31, Twelve months ended December 31, 2009 2008 2009 2008 Sales $ 26.3 $ 57.8 $ 126.8 $ 232.9 Sales less shipping and handling (product sales) $ 23.5 $ 54.0 $ 117.1 $ 210.1 Operating earnings $ 12.6 $ 36.6 $ 76.0 $ 117.7 Operating margin 48 % 63 % 60 % 51 % Sales volume (in thousands of tons) 41 59 153 391 Average sales price (per ton) $ 640 $ 975 $ 828 $ 596 Full-year specialty fertilizer sales were $126.8 million compared to $232.9 million in 2008, and operating earnings were $76.0 million compared to $117.7 million.Segment operating margins improved 9 percentage points, driven by a 39 percent increase in full-year average selling prices, partially offset by a 61 percent decline in sales volumes. Compass Minerals Page5of 11 OTHER FINANCIAL HIGHLIGHTS Fourth quarter selling, general and administrative expenses declined 12 percent primarily due to lower variable compensation and lower promotional spending. Interest expense declined by $3.4 million, or 37 percent, due to lower average interest rates on the company’s long-term borrowings. Other expense of $1.0 million primarily reflects foreign exchange losses, whereas the company posted foreign exchange gains in the 2008 quarter that were almost fully offset by the $1.4 million cost to call part of the company’s highest-cost debt. Cash flows from operations for 2009 were $118.9 million compared to $254.1 million in 2008.The year-over-year decline reflects an increase in inventory resulting from the company’s short-term goal to leverage its advantaged sulfate of potash specialty fertilizer assets to invest in additional low-cost inventory.Working capital, excluding cash, increased by $144.9 million in 2009. Outlook “While we can’t predict weather conditions for the balance of the year, we are committed to managing our business in a manner that produces solid results for our shareholders in every season.We will continue to focus on maintaining strong salt segment margins that appropriately reflect the indispensable nature of our products and support our investment in the expansion of our advantaged Goderich,
